
	

113 HR 4804 IH: Bureau Examination Fairness Act
U.S. House of Representatives
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4804
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2014
			Mr. Mulvaney introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to provide requirements that must be
			 followed by the Bureau of Consumer Financial Protection when carrying out
			 certain examinations.
	
	
		1.Short titleThis Act may be cited as the Bureau Examination Fairness Act.
		2.Examination requirements
			(a)In generalThe Consumer Financial Protection Act of 2010 is amended by inserting after section 1026 the
			 following:
				
					1026A.Examination requirements
						(a)Non-Inclusion of enforcement attorneysThe Bureau may not include enforcement attorneys when performing examinations pursuant to section
			 1024, 1025, or 1026.
						(b)Data requestsIn any request for data from an entity supervised by the Bureau pursuant to section 1024, 1025, or
			 1026, the Bureau shall—
							(1)ensure that the different divisions of the Bureau coordinate with each other before the data is
			 requested;
							(2)accompany each request with a written statement of intended use for the data being requested;
							(3)use peer-reviewed data sampling based on limited data sets rather than requesting full data sets,
			 unless the Director determines, in writing, that requesting full data sets
			 is necessary; and
							(4)with respect to a data request with respect to which the Bureau anticipates the cost of complying
			 with such request will exceed $50,000 per company, provide the entity with
			 the written approval of the Director for such request.
							(c)Examination time periodWhen respect to an examination conducted by the Bureau, the Bureau shall—
							(1)complete the examination field work and conduct an exit interview with the entity being examined
			 not later than the end of the 60-day period beginning on the date the
			 examination begins; and
							(2)produce a report of examination or supervisory letter—
								(A)not later than the end of the 120-day period beginning on the date the examination is completed; or
								(B)if the Director authorizes an extension and provides a written justification for such extension,
			 not later than end of the 180-day period beginning on the date the
			 examination is completed.
								(d)Prohibition on concurrent examinationsThe Bureau may only perform one limited-scope examination of an entity at any one time..
			(b)Clerical amendmentThe table of contents under section 1 of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act is amended by inserting after the item relating to section 1026 the
			 following:
				
					
						Sec. 1026A. Examination requirements..
			
